DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, B, C, E, F, H, I, & J and the claims on which they read (Claims 1-4, 6, 7, 8, 10, 11, 14, and 16) in the reply filed on 03/09/2021 is acknowledged. It is noted that claim 10 is dependent upon non-elected claim 9. As such claim 10 is treated as similarly non-elected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the axial “movable mold elements” and the radially “movable mold elements” without distinction between these different structural elements. 
Further, character “12” has been used to designate both the interior “movable mold elements” and the exterior “movable mold elements” without distinction between these different structural elements. 
Further, character “12” has been used to designate both the “movable mold elements” with filament and the “movable mold elements” without filament without distinction between these different structural elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claims 2 & 14 objected to because of the following informalities:
(Claim 2, “a cavity is produced [[with]] within the extrusion material”) the examiner is uncertain as to whether this is the intended text
(Claim 14, “a slide control movable between two positions, [[which]] wherein the slide control releases one of the two extrusion material feed devices”) as this is a method claim it seems more appropriate to recite the step of the slide control releasing the feed devices positively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "sufficient" in claim 2 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the filament" in line 3.  There is insufficient antecedent basis for this limitation in the claim for “the filament” as claim 1 does not define a filament.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "at least intermittently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the filament has a diameter varying”, and the claim also recites “in particular continuously varying” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is stated as being directed to an apparatus claim. However, there are method elements present in the apparatus claim that make it unclear as to whether the apparatus or method of using the apparatus is being claimed. Claim 16 states that “the mold element is moved relative to the extrusion channel and within said extrusion channel during the extrusion of the green body”. This limitation makes it unclear as to whether infringement would occur when the apparatus is made or when an apparatus is used with the method described. For the purposes of continued prosecution of the claimed subject matter it is assumed that the limitation should read, “the mold element is movable relative to the extrusion channel and within said extrusion channel”.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is stated as being directed to an apparatus claim. However, there are product elements present in the apparatus claim that make it unclear as to whether the apparatus or the product made by the apparatus is being claimed. Claim 16 states that, “a green body extending in the direction of the extrusion axis is produced from extrusion material” and “the completely extruded green body hereby has a first functional segment and a second functional segment following thereon in the direction of the extrusion axis, wherein the two functional segments differ with regard to their geometries impressed by the die”. From these limitations it is unclear as to whether the applicant is attempting to claim the apparatus for making a product or a product formed. For the purposes of continued prosecution of the claimed subject matter it is assumed that an extruder which has the claimed structure should be capable of forming a green body as claimed with the current intended use claim not offering patentable weight to the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 8, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieneck (DE 3636798 A1, hereafter Bieneck).

Regarding Claim 1, Bieneck teaches a method for producing a blank (Figs. 4a & 4b) for the production of a cutting tool, wherein a green body (Fig. 1 c, Elements 5 & 6) extending in the direction of the extrusion axis is produced from extrusion material (Fig. 1, Element 1) by means of an extruder (Fig. 1, Element 3) which has an extrusion channel (Fig. 1, Elements 9a & 9b) extending along an extrusion axis characterized in that:
The extrusion channel (Fig. 1, Elements 9a & 9b) together with a movable mold element (Fig. 1, Element 2) forms a die of the extruder
The mold element (Fig. 1b, Element 2) is moved relative to the extrusion channel and within said extrusion channel during the extrusion of the green body
Whereby the shaping geometry of the die is changed (the movement of the mold element within the die introduces the extrusion material to changing features) so that, as a result, the completely extruded green body has a first functional segment (Fig. 1, Element 5) and a second functional segment (Fig. 1, Element 6) following thereon in the direction of the extrusion axis
Wherein the two functional segments differ with regard to their geometries impressed by the die.

	Regarding Claim 2, Bieneck teaches:
A cavity (Fig. 1, Element 7) is produced within the extrusion material.

Claim 3, Bieneck teaches:
The mold element is moved during the extrusion of the green body in such a way that (Fig. 1, Element 5) a reduced cross section, a hollow shaft, at least one flute (Fig. 1, Element 5), and/or at least one cooling channel (Fig. 1, Element 7) is hereby realized in one of the two functional segments.

	Regarding Claim 4, Bieneck teaches:
The mold element (Fig. 1b, Element 2) is moved along the extrusion axis of the extrusion channel during the extrusion of the green body.

	Regarding Claim 6, Bieneck teaches:
The mold element (Fig. 1, Element 2) is designed to guide a filament (Fig. 1, Element 8a) which is moved relative to the mold element (Fig. 1b, Element 2) during the extrusion of the green body so that said filament at least intermittently emerges with a free end from the mold element and reaches into the extrusion material (Fig. 1b, Element 1).

	Regarding Claim 8, Bieneck teaches:
The mold element (Fig. 1, Element 2) is moved together with the extrusion material (Fig. 1, Element 1) in the extrusion channel at least intermittently at the same velocity during the extrusion of the green body.

	Regarding Claim 16, Bieneck teaches an extruder designed for producing green bodies:
An extrusion channel (Fig. 1, Elements 9a & 9b) extending along an extrusion axis
A movable mold element (Fig. 1, Element 2)
Wherein the extrusion channel (Fig. 1, Elements 9a & 9b) together with the movable mold element (Fig. 1, Element 2) forms a die
The mold element is movable relative to the extrusion channel and within said extrusion channel
Whereby the shaping geometry of the die is configured to be changed from a first shaping geometry (the geometry in channel 9a) to a second shaping geometry (the geometry in section U between 9a and 9b).

	Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakai et al. (US 20130136550, hereafter Kakai).

Regarding Claim 1, Kakai teaches a method for producing a blank (Fig. 5C, Element 23) for the production of a cutting tool (Fig. 1A, Element 24), wherein a green body extending in the direction of the extrusion axis is produced from extrusion material (Fig. 5A, Element 21) by means of an extruder (Fig. 5A, Element 6) which has an extrusion channel (Fig. 3B, Element 8) extending along an extrusion axis (Fig. 3B, dashed line showing extrusion axis) characterized in that:
The extrusion channel (Fig. 3B, Element 8) together with a movable mold element (Fig. 5, Element 14) forms a die of the extruder
The mold element (Fig. 5, Element 14) is moved relative to the extrusion channel and within said extrusion channel (Fig. 5, Element 10) during the extrusion of the green body
Whereby the shaping geometry of the die is changed (as the mold element moves the shaping geometry changes) so that, as a result, the completely extruded green body has a first functional segment (Fig. 1, Element 1) and a 
Wherein the two functional segments differ with regard to their geometries (they have different geometries created by the dies) impressed by the die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieneck, as applied to claims 1 & 6, in view of Friedrichs (US 5601857, hereafter Friedrichs).

Regarding Claim 7, Bieneck teaches:
Free ends of the filament (Fig. 1, Element 8a) emerge from the mold element (Fig. 1, Element 2) in a location offset from the longitudinal axis of the mold element.
	Bieneck does not teach that the free ends of the filament would come out of the mold element in a direction with a radial component. However, Friedrichs, in the same field of extruders for cutting tool blanks, teaches an extruder (Fig. 1, Element 1) having a mold element (Fig. 1, Element 6) which feeds free ends of filament (Fig. 1, Element 15) into extrusion material (Fig. 1, Element 7). The free ends (Fig. 1, Element 15) of the filament (Fig. 1, Element 12) being directed into the extrusion material with a direction having a radially outward component (as they are pushed out of the mold element in order to form two mold channels with a single filament input the filament flow is split radially outwards). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the mold element of Bieneck to have modified the filament to exit from the mold element with a radial component as this allows the filament fed from the mold element to come from a single source before branching into two streams instead of coming from two sources initially.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieneck, as applied to claims 1 & 6, in view of Dorrenberg (US 3555935, hereafter Dorrenberg).

Claim 11, Bieneck does not expressly disclose that the filament has a diameter which varies either longitudinally or at the free ends. However, Dorrenberg, in the same field of extruders for cutting tools, teaches filament (Fig. 4, Element 5) which has free ends (Annotated Fig. 1, Element A) with a varied diameter (a diameter that tapers inwardly). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the filament of Bieneck to have free ends with a varied diameter, as disclosed by Dorrenberg, as such a modification would allow for the easier insertion of the filament ends into the extrusion material (similarly to how bolts ends are chamfered to allow for easier insertion into a bolt hole).

    PNG
    media_image1.png
    345
    526
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Dorrenberg, Fig. 4)


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakai, as applied to claim 1, in view of Sugio et al. (JP 04157014 A, hereafter Sugio).

	Regarding Claim 14, Kakai does not teach feeding two different extrusion materials to form a green body. However, Sugio, in the same field of extruders, teaches an extruder (Fig. 3, Element 5) which has a slide control (Fig. 3, Element 7a) movable between two positions (the top and bottom position), which the slide control (Fig. 3, Element 7a) releases one of two extrusion material (Fig. 3, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20120079918) which teaches multiple movable mold elements which change the mold geometry for an extruded cutting tool. (US 20100272531) which teaches a movable mold element moving relative to filaments in order to form cooling channels. (US 20050047951) which teaches rotatable and radially moving mold elements. (US 6248277)(JP 09267208 A) which teaches filaments which twist and deform relative to mold elements during extrusion. (US 5557962) which teaches radially movable mold elements for extrusion. (JP 01147006 A) which teaches sintering material being extruded around filaments inserted into the sintering material being formed by further mold elements. (US 20140097553) which teaches using multiple sintering materials at once in an extrusion mold device to obtain the desired product characteristics. (US 20050235722) which teaches movable mold elements attached to filaments in an extrusion process. (EP 0532598 B1) which teaches extruding products of multiple materials with multiple layouts and layers of said materials to obtain desired structural characteristics. (US 6450739) which teaches multiple materials added into an extruder using a screw mechanism.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725